UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
ELISA W., by her next friend
Elizabeth Barricelli, et al.,

                     Plaintiffs,
                                          OPINION
     -against-                            AND ORDER

THE CITY OF NEW YORK, et al.,

                     Defendants.

-----------------------------------X

            PITMAN, United States Magistrate Judge:


            I write to resolve a dispute between the parties

concerning plaintiffs' application to compel the production of

drafts of certain policies and procedures of the defendant City

of New York ("the City") .

            The facts of this case are set forth in the Opinion and

Order of the Honorable Laura Taylor Swain, dated September 12,

2016, Elisa W. v. City of New York, 15 Civ. 5273      (LTS) (HBP), 2016

WL 4750178 (S.D.N.Y. Sept. 12, 2016) and my Report and Recommen-

dation, dated February 28, 2018, Elisa W. v. City of New York, 15

Civ. 5273   (LTS) (HBP), 2018 WL 1413254 (S.D.N.Y. Feb. 28, 2018),

adopted at 2018 WL 1406618 (S.D.N.Y. Mar. 20, 2018).       Familiarity

with these decisions is assumed.

            The present dispute arises out of plaintiffs' request

for drafts of the City's policies.     The City claims that the

drafts are not responsive to plaintiffs' requests, irrelevant and
that their production would be disproportionate to the needs of

the case.   The City also claims that the documents are subject to

the deliberative process privilege, although that issue is not

currently before me.

            Given that the City has listed the documents on its

schedules of documents withheld on the ground of privilege, I

conclude that the City has waived any claim of non-responsive-

ness.   Relevance, however, is a closer case.

            The parties appear to agree in substantial part that

the standard for liability is deliberate indifference.    In its

most-recent published decision addressing deliberate indiffer-

ence, albeit in a different context, the Court of Appeals de-

scribed the claim as having two elements:

                 A pretrial detainee may establish a§ 1983 claim
            for allegedly unconstitutional conditions of confine-
            ment by showing that the officers acted with deliberate
            indifference to the challenged conditions.  See
            Benjamin, 343 F.3d at 50. This means that a pretrial
            detainee must satisfy two prongs to prove a claim, an
            "objective prong" showing that the challenged condi-
            tions were sufficiently serious to constitute objective
            deprivations of the right to due process, and a "sub-
            jective prong" -- perhaps better classified as a "mens
            rea prong" or "mental element prong" -- showing that
            the officer acted with at least deliberate indifference
            to the challenged conditions.  The reason that the term
            "subjective prong" might be a misleading description is
            that, as discussed below, the Supreme Court has in-
            structed that "deliberate indifference" roughly means
            "recklessness," but "recklessness" can be defined
            subjectively (what a person actually knew, and disre-
            garded), or objectively (what a reasonable person knew,
            or should have known).  See Farmer v. Brennan, 511 U.S.
            825, 836-37, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).


                                  2
Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017); accord Roland

v. Ponte, 17 Civ. 2758 (LGS), 2018 WL 4609109 at *4 (S.D.N.Y.

Sept. 25, 2018)   (Schofield, D.J.).   Plaintiffs claim that drafts

of the City's policies will be relevant to show risks actually

known to, but disregarded by, defendants.

          Although plaintiffs' argument is cogent, I conclude

that other factors weigh in favor of denying plaintiffs' applica-

tion for production.   The risk involved in this case is the risk

that a foster parent will abuse or neglect a foster child.         It is

close to a certainty that the City will not be able to seriously

claim that it was unaware of this risk.     Hardly a month goes by

without a news story about a truly tragic story of child abuse or

neglect perpetrated by either a birth or foster parent.      The

City's Administration for Children's Services ("ACS") web site

has multiple references to child abuse and neglect, how to

identify it and how to report it.      Sadly, abuse and neglect of

foster children is not a recent phenomenon.      See People v.

Steinberg, 79 N.Y.2d 673, 595 N.E.2d 845, 584 N.Y.S.2d 770 (1992)

(affirming the manslaughter conviction of a notorious "adoptive"

parent for failing to provide medical care for a six-year-old

child).   The City's employees will, I believe, have a difficult

time credibly claiming that they were unaware of the risk of

abuse and neglect by foster parents, especially given the nature

of ACS's mission.


                                  3
            The second factor that bears on plaintiffs' application

is the nature of the request -- all drafts of certain policies.

It is highly probable that the vast majority of the drafts differ

from the final versions in immaterial respects, such as diction,

punctuation, spelling, sentence order, etc.

            Since December 2015, the concept of proportionality has

taken on heightened significance in discovery.       Vaigasi v. Solow

Mgm't Corp., 11 Civ. 5088 (RMB) (HBP), 2016 WL 616386 at *13-*14

(S.D.N.Y. Feb. 16, 2016).       Proportionality focuses on the mar-

ginal utility of the discovery sought.       Zubulake v. UBS Warburg,

LLC, 217 F.R.D. 309, 322-23 (S.D.N.Y. 2003)       (Scheindlin, D.J.);

Jill C. Rice    &   Steven M. Puiszis, Returning to Proportionality,

58 No. 1 DRI for Def. 14 (Jan. 2016); see also Hagemeyer N. Am.,

Inc. v. Gateway Data Scis. Corp., 222 F.R.D. 594, 602       (E.D. Wis.

2004).     The fact that particular information is relevant does not

mean that its production will always be proportional to the needs

of the case.        If relevance alone always rendered information

discoverable, the proportionality limitation would be meaning-

less.

            Although at least some of the drafts plaintiffs seek

may be relevant, I conclude that requiring their production would

not be proportional to the needs of the case.       To the extent

drafts contain only grammatical and similar edits, they will add

nothing.    To the extent they bear on the defendants' knowledge of


                                     4
the risks of abuse and neglect, they bear on an issue that

defendants would be foolish to deny.     Thus, although potentially

relevant, I believe the drafts have little incremental probative

value.

          Accordingly, for all the foregoing reasons, plaintiffs'

application to compel the production of drafts of certain of

defendants' policies is denied.

Dated:   New York, New York
         December 20, 2018

                                      SO ORDERED




                                      HENRY PITMAN
                                      United States Magistrate Judge

Copies transmitted to:

All Counsel




                                  5
